Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 04 April 2022. Claims 1-20 are pending. Claims 1, 2, 6, 7, & 12 are amended. Claims 16-20 are newly added. Claims 12-14 remain withdrawn with traverse as being directed to a non-elected invention.
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0244040 to Kouji Oshima (‘040 hereafter).
Regarding claim 1, ‘040 teaches a method of configuring an additive manufacturing system, the method comprising: configuring the additive manufacturing system with a first value of an operation parameter associated with the additive manufacturing system (FIG 2 item items S1211-S115); with the additive manufacturing system configured with the first value of the operation parameter, using the additive manufacturing system to form a first object in a build chamber of the additive manufacturing system, the first object formed of a first plurality of layers of a build material (FIG 2 item items S1211-S115); subsequently configuring the additive manufacturing system with a second, different value of the operation parameter (FIG 2 item items S1211-S115); and with the additive manufacturing system configured with the second value of the operation parameter, using the additive manufacturing system to form a second object in the build chamber of the additive manufacturing system, the second object formed of a second plurality of layers of a build material subsequent to, and stacked on, the first plurality of layers (FIG 2 item items S1211-S115).
Regarding claim 2, ‘040 teaches method further comprising receiving a signal indicative of which of the first value or the second value the operation parameter is to be configured with for subsequent operation of the additive manufacturing system (FIG 2 item items S1211-S115).
Regarding claim 4, ‘040 teaches  method comprising supplying a third plurality of layers of the build material to the build chamber, after the forming the first object and before the forming the second object, such that, after the forming the first object and the second object, the third plurality of layers is between the first object and the second object (FIG 2 item items S1211-S115).
Regarding claim 7, ‘040 teaches the method wherein the first object is a first version of a predetermined object and the second object is a second version of the predetermined object (FIG 5B items 13, 22).
Claim(s) 15, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0045928 to Perez et al. (‘928 hereafter).
Regarding claim 15, ‘928 teaches a non-transitory machine-readable medium comprising instructions which, when executed by a processor of an additive manufacturing apparatus comprising an energy source, cause the processor to: instruct the additive manufacturing apparatus to perform a configuration routine in which a first version of an object and a second version of the object are printed using a different respective energy configuration for the energy source, the configuration routine comprising: depositing a first portion of a build material within a build chamber (paragraph 0008); selectively fusing at least part of the first portion of the build material using the energy source configured with a first energy configuration, to form the first version of the object; depositing a second portion of the build material within the build chamber (paragraph 0008); selectively fusing at least part of the second portion of the build material using the energy source configured with a second energy configuration, to form the second version of the object (paragraph 0008); and receiving a signal indicative of which of the first energy configuration or the second energy configuration is to be used for subsequent operation of the energy source (paragraph 0008).
Regarding claim 18, ‘928 teaches the non-transitory machine-readable medium comprising instructions which, when executed by the processor of the additive manufacturing apparatus, cause the processor to operate the additive manufacturing apparatus to supply a third portion of the build material between the first portion and the second portion (paragraph 0058).
Regarding claim 20, ‘928 teaches the non-transitory machine-readable medium comprising instructions which, when executed by the processor of the additive manufacturing apparatus, cause the processor to provide a user interface to accept user input controlling when the configuration routine is performed (FIG 4 item “Browser Interface”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘040 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0032840 to Vijayavel Bagavath-Singh (‘840 hereafter).
Regarding claim 3, ‘040 is silent with respect to energy parameters. In the same field of endeavor, additive manufacturing, ‘840 teaches the method wherein the additive manufacturing system comprises an energy source and the operation parameter is an energy level of the energy source (FIG 3 item 52). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘840 for the benefit of controlling the thermal characteristics of a multi-part build envelope.
Regarding claim 5, ‘040 is silent with regards to an energy source. In the same field of endeavor, additive manufacturing, ‘840 teaches the method wherein the additive manufacturing system comprises an energy source, the operation parameter is an energy level of the energy source, the first value corresponds to a first energy level, the second value corresponds to a second energy level, and the method comprises adjusting the energy level of the energy source from the first energy level to the second energy level during the supplying the third plurality of layers, without supplying energy from the energy source to the build chamber (FIG 3 items 52-66 inclusive) for the benefit of controlling the total thermal characteristic of the build envelope. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘840 for the benefit of controlling the thermal characteristics of a multi-part build envelope.
Regarding claim 9, ‘840 teaches the method according to claim 7, wherein the predetermined object is a first predetermined object, and the method comprises: configuring the additive manufacturing system with a third value of the operation parameter; with the additive manufacturing system configured with the third value of the operation parameter, forming a first version of a second predetermined object, the first version of the second predetermined object formed of a fourth plurality of layers of the build material; configuring the additive manufacturing system with a fourth value of the operation parameter; and with the additive manufacturing system configured with the fourth value of the operation parameter, forming a second version of the second predetermined object, the second version of the second predetermined object formed of a fourth plurality of layers of the build material, wherein the signal is a first signal indicative of which of the first value or the second value the operation parameter is to be configured with for a first mode of subsequent operation of the additive manufacturing system, and the method comprises receiving a second signal indicative of which of the third value or the fourth value the operation parameter is to be configured with for a second mode of subsequent operation of the additive manufacturing system (FIG 3 items 50-66 inclusive) for the benefit of controlling the total thermal characteristic of the build envelope. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘840 for the benefit of controlling the thermal characteristics of a multi-part build envelope.
Regarding claim 10, ‘040 teaches the method wherein the first mode is for generation of at least one further object with a substantially similar shape to a first shape of the first predetermined object, and the second mode is for generation of at least one further object with a substantially similar shape to a second shape of the second predetermined object (FIG 7 items 22, 32, 42, 13, 23, 33).
Regarding claim 11,’040 teaches the method wherein the first value is substantially the same as the third value, and the second value is substantially the same as the fourth value (FIG 7 items 22, 32, 42, 13, 23, 33).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘928 as applied to claim 15 above, and further in view of ‘840.
Regarding claim 19, In the same field of endeavor as ‘040, additive manufacturing, ‘840 teaches the non-transitory machine-readable medium comprising instructions which, when executed by the processor of the additive manufacturing apparatus, cause the processor to adjust an energy level of the energy source from a first energy level to a second, different energy level during time taken for supplying the third portion of the build material (FIG 3 items 50-66 inclusive) for the benefit of controlling the total thermal characteristic of the build envelope. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘840 for the benefit of controlling the thermal characteristics of a multi-part build envelope.
Claim(s) 6, 8, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘040 as applied to claim 2 above, and further in view of ‘928.
Regarding claim 6, ‘040 doesn’t teach comparing. In the same field of endeavor, additive manufacturing, ‘928 teaches the method comprising comparing a first structure of the first object with a second structure of the second object; and generating the signal on the basis of the comparing (paragraph 0008) for the benefit of reducing part errors. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘928 for the benefit reducing part errors.
Regarding claim 8, ‘040 doesn’t teach comparing. In the same field of endeavor, additive manufacturing, ‘928 teaches the method comprising generating the signal based on comparing: a first difference between a reference thickness of a part of the predetermined object and a first thickness of a corresponding part of the first version of the predetermined object; and a second difference between the reference thickness of the part of the predetermined object and a second thickness of a corresponding part of the second version of the predetermined object (paragraph 0008) for the benefit of reducing part errors. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘928 for the benefit reducing part errors.
Regarding claim 16, ‘040 does not teach comparing. In the same field of endeavor, additive manufacturing, ‘928 teaches the method wherein comparing the first structure of the first object with the second structure of the second object comprises comparing surface defects of the first object with surface defects of the second object (paragraph 0008) for the benefit of reducing part errors. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘928 for the benefit reducing part errors.
Regarding claim 17, ‘040 does not teach comparing. In the same field of endeavor, additive manufacturing, ‘928 teaches the method wherein comparing the first structure of the first object with the second structure of the second object comprises comparing dimensional accuracy of the first structure with that of the second structure (paragraph 0008) for the benefit of reducing part errors. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘040 with those of ‘928 for the benefit reducing part errors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743